Case 1:19-cr-00445-WJM Document17 Filed 11/18/19 USDC Colorado Page 1 of 13

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLORADO

Criminal Case No.

UNITED STATES OF AMERICA,

Plaintiff,

Vv.

CURTIS ARGANBRIGHT,
Defendant.

 

PLEA AGREEMENT

 

The United States Attorney for the District of Colorado, by and through Bryan
David Fields, Assistant United States Attorney and the United States Department of
Justice Civil Rights Division, by and through Trial Attorneys Katherine DeVar and Maura
White (collectively, the “Government”), and the Defendant, CURTIS ARGANBRIGHT,
personally and by and through his counsel, Nathan Chambers and Doug Jewell, hereby
submit the following Plea Agreement pursuant to D.C.CoLo.LCRR 11.1 and Feb. R.

Crim. P. 11(¢)(1)(A) and B.

 

|. AGREEMENT
A. Defendant's Obligations
1. The Defendant agrees to (1) waive indictment and plead guilty to an

Information charging one felony violation of 18 U.S.C. § 242, Deprivation of Rights
Under Color of Law, (2) forfeit his law enforcement certification if he has one, (3) agree
to no longer work or seek future employment as a law enforcement officer in any local,

Ft

Court Exhibit
1
Case 1:19-cr-00445-WJM Document 17 Filed 11/18/19 USDC Colorado Page 2 of 13

state, or federal law enforcement agency or to seek employment as a private security
officer, (4) register as a sex offender, if the laws and regulations of the state in which he
resides mandates such registration, and (5) waive his appeal rights, as detailed below.

B. Government's Obligations

2. In exchange for the Defendant's plea of guilty and his waiver of appeal
rights, the government agrees to (1) file no other federal criminal charges against the
Defendant based on matters currently known to the government and (2) recommend a
three-level reduction for acceptance of responsibility, pursuant to U.S.S.G. § 3E1.1,
provided that the Defendant does not do anything that is inconsistent with accepting
responsibility between and including the date of his guilty plea and the date of
sentencing.

C. Defendant's Waiver of Appeal

3. The Defendant is aware that 18 U.S.C. § 3742 affords a defendant the
right to appeal the sentence imposed. Understanding this and in exchange for the
concessions made by the Government in this agreement, the Defendant knowingly and
voluntarily waives the right to appeal any matter in connection with this prosecution,
conviction, or sentence unless it meets one of the following two criteria: (1) the sentence
imposed is above the maximum penalty provided in the statute of conviction, or (2) the
government appeals the sentence. Except as provided above, the Defendant also
knowingly and voluntarily waives the right to appeal the manner in which the sentence is

determined on grounds set forth in 18 U.S.C. § 3742.
Case 1:19-cr-00445-WJM Document17 Filed 11/18/19 USDC Colorado Page 3 of 13

4. The Defendant also knowingly and voluntarily waives his right to challenge
this prosecution, conviction, or sentence and/or the manner in which it was determined
in any collateral attack, including but not limited to a motion brought under 28 U.S.C.

§ 2255. The Defendant specifically waives on appeal or in a collateral attack any
argument that (1) the statute to which the Defendant is pleading guilty is
unconstitutional and (2) the admitted conduct does not fall within the scope of the
statute. This waiver provision, however, will not prevent the Defendant from seeking
relief otherwise available if: (1) there is an explicitly retroactive change in the applicable
guidelines or sentencing statute, (2) there is a claim that the Defendant was denied the
effective assistance of counsel, or (3) there is a claim of prosecutorial misconduct.
Additionally, if the Government appeals the sentence imposed by the Court, the
Defendant is released from this waiver provision. Should the plea of guilty be vacated
on the motion of the defendant, the government may, in its sole discretion, move to file
criminal charges not filed pursuant to the agreement set forth in paragraph 2.

li. ELEMENTS OF THE OFFENSE

5. The parties agree that the elements the offense of Deprivation of Rights
Under Color of Law, a violation of 18 U.S.C. § 242, is as follows:

a. The defendant acted under color of law when he committed the
acts charged;

b. The defendant deprived the victim of a right protected or secured
by the Constitution or the laws of the United States, that is, the
Fourteenth Amendment's guarantee of substantive due process,
which includes the right to bodily integrity;

C. The defendant acted willfully; and
Case 1:19-cr-00445-WJM Document17 Filed 11/18/19 USDC Colorado Page 4 of 13

d. The defendant's conduct resulted in bodily injury to the victim.'
iil. STATUTORY PENALTIES

6. The maximum statutory penalty for a violation of 18 U.S.C. § 242 is not
more than ten years’ imprisonment, a fine of not more than $250,000, or both; not more
than five years of supervised release; a $100 special assessment fee; and mandatory
restitution in an amount to be determined by the Court.

7. If probation or supervised release is imposed, a violation of any condition
of probation or supervised release may result in a separate prison sentence and
additional supervision.

IV. COLLATERAL CONSEQUENCES

8. The conviction may cause the loss of civil rights, including but not limited
to the rights to possess firearms, vote, hold elected office, and sit on a jury. The
parties have no reason to believe that the Defendant is not a citizen of the United
States. However, if the Defendant is not a United States citizen, this conviction will
result in his removal from the United States once he has completed any sentence of
imprisonment.

A. Future Violations of Supervised Release

9. If supervised release is imposed, a violation of any conditions of probation

or supervised release may result in a separate prison sentence and additional

supervision. If a condition of release is violated, the defendant may be sentenced to up

 

1 Tenth Circuit Pattern Jury Instructions (Criminal Cases), § 2.17 (2011 ed.)
(Updated Feb. 2018) (modified)
4
Case 1:19-cr-00445-WJM Document 17 Filed 11/18/19 USDC Colorado Page 5 of 13

to 5 years without credit for pre-release imprisonment or time previously served on post-
release.

B. Registration under the Sex Offender Registration and Notification Act

10. The Defendant has been advised and understands that under the Sex
Offender Registration and Notification Act, a federal law, and pursuant to 18 U.S.C. §
3583(d), upon his release from prison and as a condition of any term of supervised
release he will be subject to federal and state sex offender registration requirements,
and that those requirements may apply throughout his life. The Defendant
understands he must register as a sex offender and must keep the registration current
with the state sex offender registration agency in each of the following jurisdictions:
where he was convicted, where he resides, where he is employed, and where he is a
student. The Defendant understands that the requirements for registration include
providing his name, residence address, the name and addresses of any places where
he is or will be an employee or student, and information relating to intended travel
outside the United States, among other information. The Defendant further
understands that the requirement to keep the registration current includes informing at
least one jurisdiction in which he resides, is an employee, or is a student not later than
three business days after any change of name, residence, employment, or student
status. The Defendant shall comply with requirements to periodically verify in person
his sex offender registration information. The Defendant has been advised, and
understands, that failure to comply with these obligations subjects him to prosecution for

violations of applicable state law or 18 U.S.C. § 2250, a federal law, which is punishable
Case 1:19-cr-00445-WJM Document17 Filed 11/18/19 USDC Colorado Page 6 of 13

by imprisonment, a fine, or both a fine and imprisonment. The Defendant further
understands that under 18 U.S.C. § 4042(c), notice will be provided to certain law
enforcement agencies upon release from confinement following conviction.
V. STIPULATION OF FACTS

11. By his signature on this plea agreement, the Defendant acknowledges that
he is pleading guilty because he is, in fact, guilty of the offense to which he is pleading
guilty. The Defendant recognizes and accepts responsibility for his criminal conduct.

12. The parties agree that there is a factual basis for the guilty plea that the
Defendant will tender pursuant to this Plea Agreement. That basis is set forth below.
In pleading guilty, the Defendant acknowledges that if he chose to go to trial instead of
entering this plea, the United States could prove facts sufficient to establish the
Defendant's guilt of the offense to which he is pleading guilty beyond a reasonable
doubt. Because the Court must, as part of its sentencing methodology, compute the
advisory guideline range for the offense of conviction, consider relevant conduct, and
consider the other factors set forth in 18 U.S.C. § 3553, additional facts may be included
below which are pertinent to those considerations and computations. To the extent the
parties disagree about the facts set forth below, the stipulation of facts identifies which
facts are known to be in dispute at the time of the execution of this Plea Agreement.

13. This stipulation of facts does not preclude either party from hereafter
presenting the Court with additional facts which do not contradict facts to which the
parties have stipulated and which are relevant to the Court’s guideline computations, to

other 18 U.S.C. § 3553 factors, or to the Court's overall sentencing decision.
Case 1:19-cr-00445-WJM Document17 Filed 11/18/19 USDC Colorado Page 7 of 13

The parties agree as follows:

14. Atall times related to the facts set forth below, the Defendant was an on-
duty Senior Police Officer with the Westminster Police Department (“WPD") acting
under color of law.

15. On the night of August 23, 2017, VICTIM, whose identity is known to the
parties, checked herself in to St. Anthony Hospital for alcoho! withdrawal treatment.
While at the hospital, the nursing staff caught VICTIM putting miscellaneous medical
supplies into her purse and called WPD. In the early morning hours of August 24,
2017, the Defendant arrived at the hospital in response to the call. Staff members at
St. Anthony Hospital decided not to press charges against the VICTIM and the
Defendant agreed to give VICTIM a ride from the hospital to her residence.

16. Outside of the hospital, the Defendant and the Victim walked to his patrol
car. The VICTIM got into and sat in the front seat of the patrol car, unhandcuffed. The
Defendant then drove away from the hospital in the direction of VICTIM’s residence.

17. During the drive from the hospital to the VICTIM’s residence, the
Defendant pulled off the main road connecting the hospital to VICTIM’s home and
parked his patrol car off that road, in a non-residential location. The Defendant and
VICTIM got out of the patrol car and the Defendant handcuffed the VICTIM. The
parties stipulate and agree that VICTIM’s DNA was identified on the defendant's
handcuffs, but disagree as to the circumstances, timing, and length of the handcuffing.

18. | Outside the patrol car, the Defendant knowingly engaged in a sexual act

with VICTIM but against VICTIM's will and without her consent. The Defendant
Case 1:19-cr-00445-WJM Document17 Filed 11/18/19 USDC Colorado Page 8 of 13

stipulates and agrees that there was sexual contact, including contact between
Defendant's penis and VICTIM’s vagina, that resulted in bodily injury. The Defendant
stipulates and agrees that these injuries were sufficient to constitute the “bodily injury”
required by 18 U.S.C. § 242.

19. The parties disagree regarding the nature and extent of VICTIM'’s injuries.

20. The Defendant stipulates and agrees that he knew that the sexual act was
without the VICTIM’s consent. Accordingly, the Defendant also stipulates and agrees
that he willfully deprived VICTIM of her right to bodily integrity, which is guaranteed by
the Due Process Clause of the Fourteenth Amendment.

VI. ADVISORY GUIDELINE COMPUTATION AND 3553 ADVISEMENT

21. The parties understand that the imposition of a sentence in this matter is
governed by 18 U.S.C. § 3553. In determining the particular sentence to be imposed,
the Court is required to consider seven factors. One of those factors is the sentencing
range computed by the Court under advisory guidelines issued by the United States
Sentencing Commission. In order to aid the Court in this regard, the parties set forth
below their estimate of the advisory guideline range called for by the United States
Sentencing Guidelines. The Guideline calculation below is the good-faith estimate of
the parties, but it is only an estimate. The parties understand that the government has
an independent obligation to assist the Court in making an accurate determination of the
correct guideline range. To that end, the government may make legal or factual
arguments that affect the estimate below. To the extent that the parties disagree about

the guideline computations, the recitation below identifies the matters which are in
Case 1:19-cr-00445-WJM Document17 Filed 11/18/19 USDC Colorado Page 9 of 13

dispute.

A. Pursuant to U.S.S.G. § 2H1.1(a), the base offense level should be
calculated by applying the offense level for the underlying offense, or a 10, whichever is
greater. The parties stipulate and agree that the offense level for the underlying
offense is governed by U.S.S.G. § 2A3.1 Criminal Sexual Abuse, but disagree as to the
base offense level under that Guideline.

i. The government's position is that the offense level is 38: a base
offense level of 30 pursuant to § 2A3.1(a)(2), plus a two-level enhancement
pursuant to § 2A3.1(b)(3) because the victim was in the Defendant's care, plus
an additional two-level enhancement pursuant to § 2A3.1(b)(4) because the
victim sustained serious bodily injury, plus an additional four-level enhancement
pursuant to § 2A3.1(b)(5) because the victim was abducted;

ii. The defendant’s position is that the offense level is 32: a base-
offense level of 30 pursuant to § 2A3.1(a){2), plus a two-level enhancement
pursuant to § 2A3.1(b)(3) because the victim was in the Defendant's care. The
defendant disagrees that the serious bodily injury and abduction enhancements
apply.

B. Pursuant to U.S.S.G § 2H1.1(b), a six-level enhancement applies because
the offense was committed under color of law;

C. Pursuant to U.S.S.G. § 3A1.3, the government's position is that a two-
level enhancement should apply because the victim was physically restrained in the

course of the offense; the defendant disagrees that this enhancement would apply.
Case 1:19-cr-00445-WJM Document17 Filed 11/18/19 USDC Colorado Page 10 of 13

D. The Adjusted Offense Level under the government's calculation is 46; the
adjusted offense level under the defendant's calculation is 38.

E. Acceptance of Responsibility: Provided the Defendant does nothing
inconsistent with acceptance of responsibility between the date of the change of plea
hearing and the date of the sentencing hearing, the Defendant should receive a 3-level
downward adjustment, pursuant to U.S.S.G §§ 3E.1.1(a) and (b). The resulting
Offense Level would be 43 under the government's calculation and 35 under the
defendant's.

F. Criminal History Category: The parties understand that the Defendant's
criminal history computation is tentative. The criminal history category is determined
by the Court based on the Defendant’s prior convictions. Based on information
currently available to the parties, it is estimated that the Defendant's criminal history
category would be Category I.

G. Assuming the (tentative) criminal history set forth above, the career
offender/crimina! livelihood/armed career criminal adjustments pursuant to USSG
§ 4B1.1 - § 4B1.4 would not apply.

H. Imprisonment: An offense level of 43 at Criminal History Category |
corresponds to an advisory guidelines sentencing range of life; an offense level of 35 at
Criminal History Category | corresponds to an advisory guidelines sentencing range of
168-210. However, pursuant to U.S.S.G. § 5G1.1, the statutorily authorized maximum
sentence shall be the guideline sentence when that sentence is less than the minimum

of the applicable guideline range. Accordingly, because the both parties estimates are

10
Case 1:19-cr-00445-WJM Document17 Filed 11/18/19 USDC Colorado Page 11 of 13

greater than the statutory maximum of 10 years (120 months), the recommended
guideline sentence is 120 months.

I. Eine: Pursuant to USSG § 5E1.2, under the government's estimated
offense level of 43 set forth above, the fine range for this offense would be $50,000 to
$500,000, plus applicable interest and penalties; the fine range under the defendant's
estimated offense level of 35 is $40,000 - $400,000, plus applicable interest and
penalties.

J. Supervised Release: Pursuant to USSG § 5D1.2, if the Court imposes a
term of supervised release, the Guidelines state that the term should be at least two
years and, because the offense of conviction is a sex offense, recommend that it be five
years.

K. Restitution: The parties agree that, pursuant to USSG § 5E1.1, the
Defendant is liable for restitution, as may be ordered by the Court.

22. The parties understand that although the Court will consider the parties’
estimate, the Court must make its own determination of the guideline range. In doing
so, the Court is not bound by the position of any party.

23. The parties understand that the Court is free, upon consideration and
proper application of all 18 U.S.C. § 3553 factors, to impose that reasonable sentence
which it deems appropriate in the exercise of its discretion and that such sentence may
be less than that called for by the advisory guidelines (in length or form), within the
advisory guideline range, or above the advisory guideline range up to and including

imprisonment for the statutory maximum term, regardless of any computation or position

11
Case 1:19-cr-00445-WJM Document17 Filed 11/18/19 USDC Colorado Page 12 of 13

of any party on any 18 U.S.C. § 3553 factor.
Vil. VOLUNTARY PLEA

24. The Defendant agrees and represents that this plea of guilty is freely and
voluntarily made and is not the result of force, threats, or promises (other than the
promises set forth in this agreement). There have been no promises from anyone as to
what sentence the Court will impose. The Defendant also represents that he is pleading
guilty because he is in fact guilty.

Vill. VIOLATION OF PLEA AGREEMENT

25. The Defendant agrees that if he violates any provision of this Agreement,
the United States may declare this Agreement null and void, and the Defendant will
thereafter be subject to prosecution for any criminal violation, including but not limited to
any crime(s) or offense(s) contained in or related to the charge in this case, as well as
perjury, false statements, obstruction of justice, and any other crime committed by the
Defendant during this prosecution.

26. The Defendant, upon signing this plea agreement, knowingly, voluntarily,
and expressly waives his rights pursuant to Rule 410(a) of the Federal Rules of
Evidence. The Defendant understands and agrees that in the event that he violates the
plea agreement, withdraws his decision to plead guilty, or causes his guilty plea to be
later withdrawn or otherwise set aside, any statements he made to law enforcement or
to an attorney for the prosecuting authority during plea discussions, and any statements
he made during any court proceeding involving his plea of guilty (including any factual

bases or summaries signed by the Defendant and any leads from such statements,

12
Case 1:19-cr-00445-WJM Document17 Filed 11/18/19 USDC Colorado Page 13 of 13

factual bases, or summaries) shall be admissible for all purposes against the Defendant
in any and all future criminal proceedings.
IX. ENTIRE AGREEMENT

27. This document is the entire agreement. There are no other promises,
agreements (or "side agreements"), terms, conditions, understandings, or assurances,
express or implied. !n entering this Plea Agreement, neither the Government nor the
Defendant has relied, or is relying, on any terms, promises, coriditions, or assurances
not expressly stated in this agreement.

Date: plhelia
pA

CURTIS ; (on
Date: fella nae Ald

ne n 4

rey for Defeadan
Date: Lt: ($14 al

Doug ‘oma
Attorney for D ronda

Date: uhelig Doce tile

Bryay/David Fiélds
Assistant United States Attorney

Date: |) slit Kelthipec DeVana hy Lap Fur

ue Katherine DeVar
Trial, Attorney

 

 

 

Date: |/ EN 4

Maura White
Trial Attorney

13
